Citation Nr: 1129214	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to March 1985, with additional service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the RO originally adjudicated the Veteran's claim as entitlement to service connection for a schizoid personality disorder.  However, the record reflects additional psychiatric diagnoses, to include depression, adjustment disorder, psychotic disorder, anxiety disorder, mood disorder, and personality disorder.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder as set forth on the title page.

The Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  Subsequent to such hearing, the Veteran submitted additional evidence consisting of treatment records with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R.
§ 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran contends that she has an acquired psychiatric disorder that originated during her active service.  Specifically, she alleges that she has continually dealt with symptoms of anxiety and depression since the time she was diagnosed with a schizoid personality disorder during active service.  

The evidence of record indicates that the Veteran currently has an acquired psychiatric disorder.  In a January 2011 psychiatric note, the most recent treatment record on file, the Veteran was assessed as having a psychotic disorder, depression, and a centralized anxiety disorder.  Additionally, a review of the claims file reveals that the Veteran has attempted to commit suicide and has been hospitalized multiple times.  In all, the claims file contains multiple private and VA treatment records revealing that the Veteran has a lengthy history of receiving mental health treatment.  

Additionally, the Veteran's service treatment records reveal that in January 1985, she was assessed with possibly having a major depressive episode or adjustment disorder with a depressed mood.  The medical report indicates that inpatient treatment was considered and was to be reconsidered again if other treatment was not successful.  Additionally, a February 1985 medical note reveals that the Veteran was diagnosed with a schizoid personality disorder.  

Based on the evidence of record demonstrating psychiatric treatment during service and current diagnoses of psychiatric disorders, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of her current psychiatric disorder(s).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the Veteran's diagnosis of schizoid personality disorder in service, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the Veteran's acquired psychiatric disorder, the VA examiner should also offer an opinion as to whether her schizoid personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability. 

Additionally, on remand, the AOJ should contact the Veteran and ask her to provide the names, addresses, and a release of information form for any health care providers or treatment facilities, not previously identified, that have provided her with mental health treatment.  In the regard, the Board notes that at her February 2011 hearing, the Veteran testified that she received mental health treatment and was hospitalized for anxiety and depression during or following her Reserve service.  She additionally testified that she was hospitalized for suicidal ideations in approximately 1997.  Records of this treatment do not appear to have been associated with the claims file.

Furthermore, the Veteran indicated that she had received treatment for a mental health disorder during her Reserve service from March 1985 to August 1992; however, no service treatment records pertaining to such time period are contained in the claims file.  Therefore, on remand, the AOJ should obtain from any appropriate source, to include the National Personnel Records Center, the Veteran's service treatment records pertaining to her Reserve service from March 1985 to August 1992.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  The Board observes that the Veteran receives fairly regular VA treatment for her mental health conditions, and records of her VA care, dated since April 2008, have not been associated with the claims file with the exception of January 2011 treatment records.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from any appropriate source, to include the National Personnel Records Center, the Veteran's service treatment records pertaining to her Reserve service from March 1985 to August 1992.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain a complete copy of any recent VA treatment records pertaining to the Veteran's mental health treatment from the Shreveport VA Healthcare System, dated since April 2008.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide the name and address of any and all health care providers or treatment facilities, not previously identified, that have provided the Veteran with mental health treatment, to include any treatment provided during or immediately after her Reserve service, and any treatment rendered for suicidal ideations in approximately 1997.  Make the necessary arrangements to obtain treatment records from any identified provider/facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder(s).  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all of the Veteran's psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

For each currently diagnosed psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include her psychiatric treatment in January 1985.    

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's schizoid personality disorder, which was diagnosed in February 1985 during service, was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

In providing any opinion, the examiner should acknowledge and discuss the significance, if any, of the evidence of record that the Veteran was diagnosed with a schizoid disorder in February 1985 and that she was assessed with possibly having a major depressive disorder in January 1985, during her active service, and the Veteran's report of a continuity of symptomatology since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


